Cooper, C. J.,
delivered the opinion of the court.
The instructions are not contradictory, and on the whole case fairly presented the law to the jury. Looking only to the instructions for the plaintiff, it might be said that the jury was not sufficiently told what was reasonable expedition of the freight carried, but this defect is fully supplied by the full and accurate instructions for the defendant, and it is impossible that the jury could have *609failed to understand the rule announced. By plaintiffs instructions the jury was told that the defendant was under a duty to carry within a reasonable time, but by those given for the defendant it was also informed that in determining what was a reasonable time all the surrounding circumstances must be kept in view, and that the delay occasioned by an unusual and exceptional press of business was not to be considered as unreasonable.
We think the defendant cannot complain of the instruction by which the jury was told that the plaintiff was entitled to interest from the date of the breach of the contract if the suit be considered as one for breach of contract, or from the date of the injury if the action be viewed as one in tort.
It was not error to permit the plaintiff to ask the witness Wood whether the defendant had settled the suit which he had brought against it for damages done to his cattle carried on the same train.' If this evidence had been drawn from the witness on direct examination, objection might have justly been taken thereto, but the defendant, for the purpose of proving this witness to be unfriendly to it, had asked him if he had not brought suit against it to recover damages for a similar injury. The purpose of the testimony then drawn out by the plaintiff was to show that no reason existed for unfriendly feeling, since the suit had been settled between the parties.
The court did not err in permitting the plaintiff to contradict the witness Ryan by proving against him his statement previously made that he would testify as favorably as possible for the defendant, which declaration he denied that he had made.
The general rule is that where one on cross-examination asks a witness an immaterial question, he cannot contradict the answer, but must content himself with the reply given. But where the purpose is to show motive or bias in favor of one party or against the other, the rule does not prevail. Such we think was the character of the declaration made by the witness Ryan, as testified to by the plaintiff.
We do not understand that under such circumstances the witness must be asked whether he has or- has not a bias • it is sufficient to *610inquire of him whether he has or has not made the declaration, for res ipsa loquitur. Newcomb v. The State, 37 Miss. 383; Attorney General v. Hitchcook, 1 Exchequer 91; Edwards v. Sullivan, 8 Iredell 302.

We think there is no error in the record and the judgment is affirmed.